07-5681-ag
Huang v. Holder
                                                                                BIA
                                                                        A078 733 300
                                                                        A077 322 832
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 31 st day of August, two thousand ten.

PRESENT:
                  DENNIS JACOBS,
                       Chief Judge,
                  JON O. NEWMAN,
                  PIERRE N. LEVAL,

              Circuit Judges.
_________________________________________

LI QIN HUANG, YI XIN CHEN,
         Petitioners,

                   v.                                              07-5681-ag
                                                                          NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL, * UNITED STATES
DEPARTMENT OF JUSTICE,
         Respondents.
_________________________________________


        *
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
General Eric H. Holder, Jr., is automatically substituted for former
Attorney General Michael B. Mukasey as a respondent in this case.
051710-18
FOR PETITIONERS:                  Yee Ling Poon, New York, New York.

FOR RESPONDENTS:                  Gregory G. Katsas, Assistant Attorney
                                  General; Mark C. Walters, Assistant
                                  Director; W. Manning Evans, Trial
                                  Attorney,   Office   of   Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.

        UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

        Petitioners Li Qin Huang and Yi Xin Chen, natives and

citizens of the People’s Republic of China, seek review of a

November 28, 2007 order of the BIA denying their motion to

reopen.           In re Li Qin Huang, Yi Xin Chen, Nos. A078 733 300,

A077 322 832 (B.I.A. Nov. 28, 2007).                  We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

        We review the BIA’s denial of a motion to reopen or

reconsider for abuse of discretion.                 See Kaur v. BIA, 413 F.3d

232,        233    (2d   Cir.   2005)   (per    curiam);   Jin   Ming   Liu   v.

Gonzales, 439 F.3d 109, 111 (2d Cir. 2006).                   When the agency

considers           relevant    evidence       of   country   conditions      in

evaluating a motion to reopen, we review the agency’s factual


051710-18                                -2-
findings under the substantial evidence standard.                    See Jian

Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

        The BIA did not err in denying petitioners’ motion to

reopen.          We    have    previously      reviewed      the     agency’s

consideration of similar evidence and have found no error in

its conclusion that such evidence is insufficient to establish

a reasonable possibility of forced sterilization.                  See id. at

169-72; see also Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d

Cir. 2006).

        In addition, contrary to petitioners’ argument, the BIA

did not err on remand in construing their motion as a motion

to reopen as opposed to a motion to reconsider because the

Court directed the BIA to consider new evidence on remand and

not to reconsider its earlier decision based on the existing

record.     See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d

83,     90-91   (2d   Cir.    2001).     Furthermore,     in   its    initial

consideration         of   petitioners’      motion,   the     BIA    clearly

construed their motion as seeking reconsideration in part and

reasonably found that petitioners’ conclusory assertion of

error failed to specify any errors of fact or law in its prior

decision.       See 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao, 265 F.3d

at 90.

        For the foregoing reasons, the petition for review is

051710-18                              -3-
DENIED.     As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




051710-18                       -4-